        


Exhibit 10.1
SIXTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS SIXTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Employment
Agreement”) is made and entered into as of the 23rd day of October, 2018 by and
between Teledyne Technologies Incorporated, a Delaware corporation with its
executive offices at 1049 Camino Dos Rios, Thousand Oaks, California 91360 (the
“Company”), and Dr. Robert Mehrabian, an individual residing at 578 W. Potrero
Road, Thousand Oaks, California 91361 (the “Executive”).
RECITALS


WHEREAS, this Employment Agreement is an amendment and restatement of the Fifth
Amended and Restated Employment Agreement entered into as of October 22, 2013,
as amended by Amendment One dated as of September 28, 2015 and Amendment Two
dated as of April 24, 2018;


WHEREAS, as of the date hereof, the term of employment of the Executive under
the Fifth Amended and Restated Employment Agreement, as amended, continues
through December 31, 2019; and
WHEREAS, this Employment Agreement is entered into primarily to reflect actions
of the Personnel and Compensation Committee taken on October 23, 2018, as
approved by the Board of Directors, to amend provisions of the Employment
Agreement to change the title, job and responsibilities of the Executive and
extend the current term of employment of the Executive by an additional four
years, as well as to update the Employment Agreement to reflect changes in the
Executive’s compensation.
NOW, THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:
1.     Term of Agreement. This Employment Agreement, as amended and restated,
shall be effective as of the date first above written and shall continue in
effect through December 31, 2023 (the “Term”).
2.    Employment Agreement to Supplement the CIC Agreement. This Employment
Agreement, as amended and restated, shall supplement the CIC Agreement and the
terms and conditions of this Employment Agreement are not intended to alter or
vary the terms and conditions of the Amended and Restated Change in Control
Severance Agreement dated as of January 31, 2011 (the “CIC Agreement”). The
intention of this Employment Agreement is to memorialize certain terms and
conditions of the employment of the Executive which are particular to him and
not specified in the CIC Agreement. Except as specifically set forth herein,
initially capitalized terms shall have the meaning ascribed thereto under the
CIC Agreement which is incorporated herein and made a part hereof as if set
forth at length.
3.     Position and Duties. Through December 31, 2018, the Company shall employ
Executive and the Executive shall serve as the Chairman and Chief Executive
Officer of the





--------------------------------------------------------------------------------




Company and shall have primary responsibility to manage and direct the
day-to-day business of the Company including the generation of income and
control of expenses. Effective January 1, 2019, the Company shall employ
Executive and the Executive shall serve as Executive Chairman of the Company and
shall have primary responsibility to manage the affairs of the Board of
Directors and to manage and direct mergers & acquisitions activities, strategic
planning and margin expansion initiatives of the Company. Subject to the
approval of the Board of Directors of the Company, the Executive may serve as a
director of charitable organizations and/or for profit corporations which do not
compete with the Company or any of its subsidiaries and affiliates.
4.     Compensation. The Executive shall receive the following items of
compensation at the rates thereof set forth below.
a. Base Salary. The Executive’s current annual base salary (“Base Salary”) is
Nine Hundred Ninety Five Thousand Dollars ($995,000) and effective January 1,
2019 through December 31, 2019, the Company shall pay Executive a Base Salary of
Nine Hundred Ninety Five Thousand Dollars ($995,000), and commencing January 1,
2020 and for each year during the remainder of the Term, the Company shall pay
Executive a Base Salary of Nine Hundred Thousand Dollars ($900,000). Such Base
Salary may be increased annually at the discretion of the Committee. Base Salary
shall be paid periodically in accordance with normal Company payroll practices
applicable to executive employees.
b. Participation in Compensation Plans and Programs. In accordance with the
respective terms and conditions of the respective plans and programs, the
Executive shall be entitled to participate in the following compensation plans
and programs:
1.
AIP. In the AIP at an annual opportunity at 120% of Base Salary if targets are
reached at 100%, or such greater percentage if provided in the AIP for any year.

2.
PSP. Through December 31, 2019, in the PSP at an opportunity equal to 150% of
Base Salary if targets are reached at 100%. Effective January 1, 2020, in the
PSP at an opportunity equal to 300% of Base Salary if targets are reached at
100%. The applicable percentage for Executive’s current 2018-2020 PSP award will
be prorated, with this increased percentage effective as of January 1, 2020.

3.
Restricted Stock Award Program (“RSAP”). In the RSAP with annual grants of
restricted stock equal to at least 100% of Base Salary as of the date of the
grant subject to meeting targets set forth in the RSAP.

4.
Stock Options. If the Committee make an annual option grant in 2019, as
determined by the Committee, the Executive’s stock option grant shall have the
same value as the grant given to the Executive in 2018, which is $2,265,041, and
future annual grants thereafter, as determined by the Committee, shall have a
value equal to $900,000, with each such grant subject to the terms and
conditions of the Stock Option Incentive Plan except to the extent provided
below. With respect to options granted to the Executive on or after the date
hereof, notwithstanding anything set forth in any plan or



- 2 -

--------------------------------------------------------------------------------




agreement, in the event of the Executive’s separation of service for any reason
other than death, outstanding stock options shall continue to vest and the right
of the Executive to exercise vested stock options, when and as vested, shall
continue, but in no event may any such vested options be exercised after the
expiration of any applicable option period. With respect to options granted to
the Executive on or after the date hereof, notwithstanding anything set forth in
any plan or agreement, in the event of the death of the Executive, all
outstanding options shall vest in full and the right of the Executive’s
beneficiary to exercise the stock options shall terminate upon the expiration of
twelve months from the date of the Executive’s death, but in no event may such
stock options be exercised after the expiration of any applicable option period.
5.     Employee Benefits. The Executive shall participate in each qualified,
non-qualified and supplemental employee benefit, executive benefit, fringe
benefit and perquisite plan, policy or arrangement of the Company applicable to
executive level employees. Nothing in this Employment Agreement shall be
construed as preventing the amendment or termination of any such plan, policy or
arrangement by the Company so long as such amendment or termination affects all
executive employees of the Company then participating.
6.     Non-Qualified Pension Arrangement. In addition to the employee benefits
described in Section 5, the Company will pay to the Executive (or his designee
if amounts are payable after the death of the Executive) following his
Retirement (as defined below), as payments supplemental to any accrued pension
under the Company's qualified pension plan, an annual amount, paid in equal
monthly installments, equal to 50% of his Base Compensation at the rate in
effect for 2018. Such annual amount shall be paid each year for ten (10) years
following his Retirement; it being recognized that, as per Executive’s original
employment agreement, the Executive as of August 1, 2007, has rendered to the
Company ten years of service (including the period from August, 1997 through and
including November, 1999 rendered as service to the Company's predecessor,
Allegheny Teledyne Incorporated).


For purposes of Section 6 of this Employment Agreement and without effect upon
whether the Executive is deemed to be retired under the CIC Agreement, the
Executive will be deemed to have a Retirement upon his Separation From Service
with the Company for any reason other than for Cause. For purposes of Section 6
of this Employment Agreement, the Executive shall be deemed to have experienced
a Separation From Service upon the Executive’s death, Disability, or upon the
complete cessation of the Executive’s service to the Company as an employee or
as an independent contractor as determined in the sole discretion of the
Company; provided, however, that the Executive’s cessation of services shall not
constitute a Separation From Service if the Company anticipates a renewal of the
Executive’s services as an employee, independent contractor or in any other
capacity. For purposes of this Section 6 of the Employment Agreement, the
Executive shall be deemed to have experienced a Separation From Service due to
Disability where, in the sole discretion of the Company:


(a)
The Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or



- 3 -

--------------------------------------------------------------------------------






(b)
The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.



Additionally, and notwithstanding the foregoing, in the event of a Separation
From Service for any reason other than Disability, payment shall be made six
months after the date of Separation From Service, but in no event shall payment
be made, or commence to be made, after the later of (i) the last day of the
calendar year in which such six-month date occurs or (ii) 2 ½ months after the
occurrence of the six-month date and the initial payment shall be equal to six
times the monthly amount otherwise due and the next and each subsequent monthly
payment shall be equal to one times the monthly amount otherwise due. Payments
made pursuant to this Section 6 resulting from Separation From Service due to
Disability shall commence as soon as administratively feasible following such
Separation From Service, but in no event shall distribution be made, or commence
to be made, after the later of (i) the next following December 31 or (ii) 2 ½
months after the date of such Separation From Service due to Disability.


The provisions of this Section 6 are intended to comply with the requirements
applicable to nonqualified deferred compensation plans under Section 409A of the
Code. Notwithstanding any other provision of this Employment Agreement, this
Section 6 shall be interpreted and administered in accordance with the
requirements of Section 409A of the Code.


7. Post-Retirement Medical Coverage. Commencing on the Executive’s separation
from service (for any reason) and continuing for the longer to live of the
Executive and his spouse, the Executive and his spouse shall be deemed
participants in the Company’s medical benefit plan offered to all employees of
the Company (the “Medical Plan”) and be deemed to be eligible to receive the
benefits under the Medical Plan subject to the terms and conditions applicable
to participants in the Medical Plan from time to time. The Executive (or, if
applicable after the Executive’s death, his spouse) shall be charged for such
deemed participation at a rate equal to the monthly rate the Medical Plan
charges former participants and spouses eligible for continuation coverage under
COBRA, plus the rate payable by the employer, as each such COBRA rate is
adjusted from time to time. The Company may impute the amounts due from the
Executive and his spouse in lieu of creating an administrative system for
monthly payment and collection of the COBRA rate.
8. Binding Agreement. The Company will use its best efforts to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) to expressly assume and agree to perform this Employment Agreement and
the CIC Agreement in the same manner and to the same extent that the Company
would be required to perform them if no such succession had taken place. Failure
of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be deemed to be a termination without
Cause for purposes of this Employment Agreement and the CIC Agreement. For
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be the Date of Termination.


- 4 -

--------------------------------------------------------------------------------




9.    Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered at the address first above written or such other address as
may be given by one party to the other.
10.     Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount payable under this Employment Agreement of any
payroll and withholding taxes required by law, as determined by the Company in
good faith.
11.    Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of California without
reference to rules relating to conflict of law.
12.    Headings. The headings of sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
13.    Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Sixth Amended and Restated
Employment Agreement as of the day and year first above written.
EXECUTIVE
By /s/ Robert Mehrabian
Robert Mehrabian
    
TELEDYNE TECHNOLOGIES INCORPORATED                    
By /s/ Charles Crocker
Charles Crocker
Chair, Personnel and Compensation Committee


- 5 -